DETAILED ACTION
This action is pursuant to claims filed on January 26, 2021. Claims 1-15 are pending. A complete action on the merits of claims 1-15 is as follows. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 5 recites “wherein the capacitive sensor sheet includes the covering member attached to the living body;… and the covering member attached to the living body” which positively claims a non-statutory subject matter. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (WO 2014/204323 A1, hereinafter O’Brien) in view of Simmonds et al. (US 2015/0108063 A1, hereinafter Simmonds) and Scheffler et al. (US 2012/0246795 A1, hereinafter Scheffler).
In regards to independent claims 1, 14 & 15, O’Brien teaches a capacitive sensor sheet (Fig. 11) comprising: 
a sensor body (sensor in Fig. 11); and
stretchable cloth integrally formed with the sensor body (sensor is integrated into the fabric of a wearable item; P2 lines 25-35), 
the sensor body comprising: 
a sheet-like dielectric layer comprising an elastomer composition (dielectric elastomer 36
a first electrode layer and a second electrode layer each comprising an electroconductive composition containing an electroconductive material (conductive electrodes 34, 35), 
wherein the first and the second electrode layers are formed on a top surface and a bottom surface of the dielectric layer respectively, and are at least partially opposed to each other across the dielectric layer (see Fig 11), 
wherein the at least partially opposed portions of the first and the second electrode layers constitute a detection portion, and wherein the sensor body is reversibly deformable to change areas of the top and bottom surfaces of the dielectric layer (the overlapping layers form a stretch-sensing capacitor, and the area of the sensor changes as the sensor stretches; P12 lines 18-33); and
wherein a covering member is attached to the sensor body and is configured to cover a surface of a living body such that the sensor body is reversibly deformable with the covering member attached to the living body (Pg. 10, ln. 10-14: polymer encapsulant as shown in Fig. 9 covering the fabric sensor such as silicone or acrylic polymer to stop fluid or dust from entering the sensor. Note that the encapsulant member is configured to attach to the wearer and covers or is disposed on the wearer’s skin. Additionally, the encapsulant member does not inhibit reversible deformation of the sensor of Fig. 11).
O’Brien further discloses the method step of attaching the capacitive sensor sheet to the covering member configured to cover a surface of a living body (Pg. 10, ln. 10-14); and measuring an amount of deformation of the surface of the living body with the covering member attached to the living body (Pg. 14, ln. 11-16; Pg. 20, ln. 5-12). 
O’Brien does not teach the stretchable cloth having anisotropy in terms of stretchability; and wherein a tensile modulus of the stretchable cloth is larger than a tensile modulus of the sensor body in a maximum use elongation rate of the sensor body in which the maximum use elongation rate corresponds to a maximum value of an elongation rate of the sensor body. 
In a related field of stretchable materials, Simmonds teaches a stretchable cloth having anisotropy in terms of stretchability (anisotropic material with high stretch and recovery properties; may be applied to garments; [0006], [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloth of O’Brien to utilize the anisotropically elastic material as taught by Simmonds, as such material may improve ease of movement and comfort for the wearer, as suggested by Simmonds ([0013]).
However, the present combination of O’Brien and Simmons does not teach wherein a tensile modulus of the stretchable cloth is larger than a tensile modulus of the sensor body in a maximum use elongation rate of the sensor body in which the maximum use elongation rate corresponds to a maximum value of an elongation rate of the sensor body.
In a related field of wearable electrical sensors, Scheffler teaches a sensor body (harness 200 includes sensors 400 and conductive elements 210; [0061], [0103]) and a stretchable cloth integrally formed with the sensor body (textile layer 100 is integrally disposed on harness 200; [0086]. Textile layer 100 and harness 200 are stretchable; [0103-0105]), wherein a tensile modulus of the stretchable cloth is larger than a tensile modulus of the sensor body in a maximum use elongation rate of the sensor body in which the maximum use elongation rate corresponds to a maximum value of an elongation rate of the sensor body (harness 200 is stretchable to accommodate forces of movement. Textile layer 100 may have stretchable or 200 has greater elasticity than that of the textile layer 100; i.e. the tensile modulus at a maximum elongation rate is greater in the textile layer 100 than the harness 200; [0089], [0103-0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the present combination to provide the sensor body with a lower tensile modulus at a maximum use elongation rate than the stretchable cloth, in order to impart the sensor body with greater stretchability and ensure a proper fit and accurate placement of the sensor, as suggested by Scheffler ([0103-0105]).
Regarding claim 2, the present combination teaches the capacitive sensor sheet of claim 1. Simmonds further teaches wherein the cloth has a ratio of a tensile modulus at 5% in a poorly-stretchable direction to a tensile modulus at 5% in an easily-stretchable direction of 10 or more (the material has a high elastic recovery from extensions as high as 75%, and may have a break elongation ratio of 30:1 in the machine direction to cross direction; [0012]. See also data in tables 1-2: tensile modulus in the machine direction is two orders of magnitude greater than the cross direction at 50% strain rate. It is as such within reasonable expectation that the ratio of modulus at 5% would be 10 or more).

Regarding claim 5, the present combination teaches a sensor device comprising the capacitive sensor sheet according claim 1 (see claim 1 rejection). O’Brien further teaches a measuring instrument measuring a change in capacitance of the detection portion (interrogation electronics 81 measure the change in capacitance of sensor 80; Fig. 23, P17 lines 15-20).

Regarding claim 6, the present combination teaches the sensor device of claim 5. Simmonds further teaches wherein the cloth has a ratio of a tensile modulus at 5% in a poorly-stretchable direction to a tensile modulus at 5% in an easily-stretchable direction of 10 or more (the material has a high elastic recovery from extensions as high as 75%, and may have a break elongation ratio of 30:1 in the machine direction to cross direction; [0012]. See also data in tables 1-2: tensile modulus in the machine direction is two orders of magnitude greater than the cross direction at 50% strain rate. It is as such within reasonable expectation that the ratio of modulus at 5% would be 10 or more).

Regarding claim 9, the present combination teaches the capacitive sensor sheet according to claim 1, but does not teach an adhesive layer formed on an outermost layer of the capacitive sensor sheet.
Scheffler further teaches an adhesive layer formed on an outermost layer of a sensor sheet (sensor garment 10 utilizes adhesive on the sensors 400 and on textile around the sensors in order to enhance attachment to skin [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the present combination to utilize an adhesive layer on the outermost layer of the capacitive sensor sheet as taught by Scheffler in order to enhance attachment to the skin (Scheffler [0102]). 

Regarding claim 10, the present combination teaches the capacitive sensor sheet according to claim 1. O’Brien further teaches a top connecting portion coupled by a top conducting wire to the first electrode layer and a bottom connecting portion coupled by a bottom 73 and 74 are used to connect electrodes 71 and 72 to conductive wires 64; Fig. 20-21; P16 line 27 – P17 line 6).

Regarding claim 11, the present combination teaches the capacitive sensor sheet according to claim 1. Lee further teaches a non-stretchable member positioned on an upper surface of the sensor body (electrodes are mounted onto non-elastic members 215, 216, and 231 in order to prevent motion artifacts; [0087]). Furthermore, O’Brien teaches utilizing inextensible fibers to control the stretchability of the sensor (Fig. 3-4; P12 lines 15-17; P13 lines 4-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a non-stretchable member as taught by Lee in order to prevent motion artifacts (Lee [0087]). 
Regarding claims 12 & 13, O’Brien further discloses that the capacitive sensor sheet is used to measure an amount of deformation of the surface of the living body (Pg. 3, ln. 5-22: capacitance of the sensor relates to the stretch and/or mechanical state of the sensor and/or deformation of an wearable item).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Simmonds and Scheffler as applied to claims 1 and 5 above, and further in view of Ooma et al. (US 2005/0083635 A1, hereinafter Ooma).

Regarding claim 3, the present combination teaches the capacitive sensor sheet of claim 1. The present combination does not teach wherein the electroconductive material is at least carbon nanotubes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroconductive material of O’Brien to include carbon nanotubes as taught by Ooma, as carbon nanotubes are a well-known material in the art and offer high conductivity, elasticity, and resiliency, as suggested by Ooma ([0003-0004]). 
Regarding claim 7, the present combination teaches the sensor device of claim 5. The present combination does not teach wherein the electroconductive material is at least carbon nanotubes.
Ooma teaches wherein the electroconductive material is at least carbon nanotubes (two opposing capacitive electrodes are formed via carbon nanotube structure; [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroconductive material of O’Brien to include carbon nanotubes as taught by Ooma, as carbon nanotubes are a well-known material in the art and offer high conductivity, elasticity, and resiliency, as suggested by Ooma ([0003-0004]). 
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Simmonds and Scheffler as applied to claims 1 and 5 above, and further in view of Noda et al. (US 2005/0215915 A1, hereinafter Noda).

Regarding claim 4, the present combination teaches the capacitive sensor sheet of claim 1. The present combination does not teach wherein the elastomer composition contains urethane elastomer.
In a related field of flexible capacitive sensors, Noda teaches wherein the elastomer composition contains urethane elastomer (dielectric body 21 is formed of urethane, and oriented between two capacitive conductive clothes 22, 23; [0042-0043], Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomer composition of O’Brien to include urethane elastomer as taught by Noda, as urethane elastomer is a well-known material in the art and may be further processed to improve performance, as suggested by Noda ([0068-0069]).

Regarding claim 8, the present combination teaches the sensor device of claim 5. The present combination does not teach wherein the elastomer composition contains urethane elastomer.
Noda teaches wherein the elastomer composition contains urethane elastomer (dielectric body 21 is formed of urethane, and oriented between two capacitive conductive clothes 22, 23; [0042-0043], Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomer composition of O’Brien to include urethane elastomer as taught by Noda, as urethane elastomer is a well-known material in the art and may be further processed to improve performance, as suggested by Noda ([0068-0069]).

Response to Arguments
Applicant’s Remarks filed on January 26, 2021 is acknowledged.
Applicant argues that O’Brien whether alone or in combination with Simmonds and/or Scheffler does not disclose or suggest a covering member attached to the sensor body and configured to cover a surface of a living body as required in independent claim 1 and newly added independent claims 14 and 15. However, the examiner respectfully disagrees. O’Brien discloses a covering member (polymer encapsulant as shown in Fig. 11) that is attached to the sensor body. The arrangement of sensor body in Fig. 11 is configured to attach to the wearer and thus is capable of covering the wearer’s skin. Additionally, the encapsulanted sensor body is configured for reversible deformation (Pg. 10, ln. 10-14). Therefore, the rejection is maintained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/12/2021